PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $316.00. On or about June 6,1980, claimant was operating her 1974 Audi 100 LS on the Omar Bridge near Omar, Logan County, West Virginia, which bridge is owned and maintained by the respondent.
Claimant’s vehicle struck a hole in the bridge, which had previously been covered by a metal plate. Damaged were the right front and rear tires and a rim. In addition, the vehicle was knocked out of alignment.
The respondent’s negligence in failing to properly secure the metal plate was the proximate cause of the damages suffered by the claimant. Accordingly, the Court makes an award to the claimant in the amount of $316.00.
Award of $316.00.